RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    Williams et al. v. Cambridge        Nos. 02-3200/3207
    ELECTRONIC CITATION: 2004 FED App. 0169P (6th Cir.)        Bd. of Educ. et al.
                File Name: 04a0169p.06
                                                           Before: DAUGHTREY, MOORE, and SUTTON, Circuit
                                                                             Judges.
UNITED STATES COURT OF APPEALS
                                                                             _________________
              FOR THE SIXTH CIRCUIT
                _________________                                                 COUNSEL

RHYS WILLIAMS, a minor, by       X                        ARGUED: James D. McNamara, Columbus, Ohio, Mark E.
his mother and next friend,       -                       Jurkovac, Columbus, Ohio, for Appellants. Brian M. Zets,
                                  -                       SCHOTTENSTEIN, ZOX & DUNN, Columbus, Ohio, Mark
Gail Allen, et al.; GAIL                                  D. Landes, ISAAC, BRANT, LEDMAN & TEETOR,
                                  -  Nos. 02-3200/3207
ALLEN; DAVID ALLEN,               -                       Columbus, Ohio, Richard W. Ross, MEANS, BICHIMER,
         Plaintiffs-Appellants     >                      BURKHOLDER & BAKER CO., Columbus, Ohio, for
                                  ,
                     (02-3200),                           Appellee. ON BRIEF: James D. McNamara, Columbus,
                                  -                       Ohio, Mark E. Jurkovac, Rick J. Abraham, Columbus, Ohio,
                                  -                       for Appellants. Brian M. Zets, SCHOTTENSTEIN, ZOX &
ZACHARY DURBIN , a minor;         -                       DUNN, Columbus, Ohio, Mark D. Landes, John S. Higgins,
BOBBI LA CROSS ,                  -                       ISAAC, BRANT, LEDMAN & TEETOR, Columbus, Ohio,
         Plaintiffs-Appellants -                          Richard W. Ross, MEANS, BICHIMER, BURKHOLDER &
                    (02-3207), -                          BAKER CO., Columbus, Ohio, for Appellee.
                                  -
                                  -                          SUTTON, J., delivered the opinion of the court, in which
          v.                      -                       DAUGHTREY, J., joined. MOORE, J. (pp. 25-45), delivered
                                  -                       a separate opinion dissenting in part and concurring in part.
CAMBRIDGE BOARD OF                -
EDUCATION , et al.,               -                                          _________________
                                  -
       Defendants-Appellees. -
                                                                                 OPINION
                                 N                                           _________________
     Appeal from the United States District Court
    for the Southern District of Ohio at Columbus.          SUTTON, Circuit Judge. On April 20, 1999, fourteen
  No. 00-00388—Algenon L. Marbley, District Judge.        students and one teacher were killed at Columbine High
                                                          School in Littleton, Colorado. Two students at the school, we
                 Argued: July 31, 2003                    eventually learned, were responsible for the killing spree.

           Decided and Filed: June 4, 2004                   On Friday, April 23, 1999, three days after Columbine, a
                                                          trio of students at Cambridge Junior High School in
                                                          Cambridge, Ohio reported to the Vice-Principal of the school

                            1
Nos. 02-3200/3207          Williams et al. v. Cambridge       3    4        Williams et al. v. Cambridge    Nos. 02-3200/3207
                                     Bd. of Educ. et al.                    Bd. of Educ. et al.

that Rhys Williams and Zach Durbin planned to commit acts          Junior High School. Both students had previous criminal
of violence at the school. Rhys and Zach had prior criminal        problems and were on juvenile probation in April 1999. Rhys
records and both were then on juvenile probation. After            also had been disciplined by the school for several incidents
interviewing the three students, after taking written statements   of threatening behavior.
from each of them, after interviewing Zach Durbin (the only
one of the two boys at school that day) and after consulting         On Wednesday, April 21, 1999, one day after the
with probation officers, school officials initiated “emergency     Columbine tragedy, the two boys went to Rhys’s house.
remov[al]” proceedings against the two students. As a result,      While there, they watched television coverage of the
juvenile parole officers took both students into custody at a      Columbine shootings with Rhys’s mother, Gail Allen. At
juvenile detention facility for the weekend. On the following      some point that afternoon, Rhys asked his mother what she
Monday morning, the juvenile court placed both students on         would do if Rhys and Zach did “something like that.” JA at
house arrest for several days, and they did not return to school   469 (Durbin Dep.).
for ten days in Zach’s case and for several days in Rhys’s
case. According to school officials, the boys stayed home            Later that night Zach spoke with a classmate, Kayla
through voluntary decisions of their parents. According to the     Hollins, on the telephone. According to Zach, he merely told
boys’ parents, the school suspended them for these periods of      Kayla about his conversation with Rhys and Gail Allen earlier
time. The juvenile prosecutor ultimately did not file charges      in the day. According to Kayla, Zach told her that he was
against Rhys Williams, but he did file an aggravated               “getting sick of the way things were going” and was planning
menacing charge against Zach Durbin. In September 1999,            on bringing a gun to school or bombing the school. JA at 252
Zach was acquitted of the charge.                                  (Hollins Test.). Kayla alleged that Zach also said he would
                                                                   kill the “preps” first, JA at 147 (Hollins Recorded
   In the aftermath of the arrests, the boys and their parents     Statement)—meaning that he would kill Sadie LePage and
filed constitutional tort claims under 42 U.S.C. § 1983 (along     that Kayla would be “one of the first to go,” JA at 532
with several state-law claims) against the relevant school         (Hollins Dep. I)—but that he would not hurt Katie Spittle
officials and law enforcement officers. In particular, they        because he liked her, JA at 151 (Hollins Written Statement).
contended (1) that the local officials failed to establish
probable cause for the arrests in violation of the Fourth          B. Friday, April 23, 1999
Amendment and (2) that the two boys received school
suspensions without due process in violation of the                    1.    Zach Durbin
Fourteenth Amendment. The district court rejected these
claims and several others as a matter of law. We affirm.              On Friday morning of that week, two days after her
                                                                   conversation with Zach, Kayla wrote a note to Sadie LePage,
                               I.                                  saying that Zach “was going to bring a gun to school and
                                                                   shoot us all because he was sick of bitchy preps.” JA at 152
A. Events Preceding the April 23rd Arrest                          (LePage Written Statement). Sadie showed the note to Katie
                                                                   Spittle, another classmate. During the lunch period, Sadie
  In April 1999, Rhys Williams and Zach Durbin were                and Katie asked Zach whether the contents of the note were
fourteen years old and were in the eighth grade at Cambridge       true, and he allegedly told them they were, a point that Zach
Nos. 02-3200/3207         Williams et al. v. Cambridge         5   6      Williams et al. v. Cambridge        Nos. 02-3200/3207
                                    Bd. of Educ. et al.                   Bd. of Educ. et al.

disputes. After lunch, Sadie and Katie told school officials           that he was talking to Rhys and they were seriously
about the threat. They first told Julie Orsini, the guidance           thinking about it. Zac hates me so much because I broke
counselor, about the note that Kayla had written. Orsini               up with him 1-2 months ago. And he said he was going
notified Vice-Principal William Howell about the matter and            to spare Katie of all of this because he likes her.
relayed her impression that the girls were “visibly shaken up
[and] . . . feeling threatened.” JA at 576 (Howell Dep.).          JA at 152.
Howell met with Sadie and Katie individually, and later
called Kayla to his office as well. All three girls spoke to           And Katie said the following in her statement:
Howell about what had happened, then wrote statements in
which they described the events of that morning and their              This morning in 2nd period (Band) Sadie LePage showed
interactions with Zach. In Kayla’s statement, she said the             me the note. At lunch I asked Zac if it was really true,
following:                                                             and he said yes. He said him and Rhys were talking
                                                                       about it. He pointed to Sadie and said she’s going first.
  I talked to Zac on the phone Wednesday night & he said               He said he was going to spare me, because he liked me.
  he was sick of everybody, everyone was getting on his
  nerves & he & Rhys Williams were talking about                   JA at 153.
  bringing a gun to school & he was very serious about the
  matter[.] [H]is other option was planting a bomb &                 After his meetings with the three girls and after obtaining
  taking everyone out on the first (one) shot. But he had          their statements, Howell contacted Assistant Superintendent
  made very clear he would spare Katie Spittle because he          James Spisak to inform him of the situation and to begin the
  liked her. This morning I [said]to Sadie LePage I had            emergency removal process with respect to Zach. Spisak
  spoken to Zac & she asked what about & that is when I            agreed that Zach should be removed from the school under
  wrote Sadie telling her about our (mine & Zac’s)                 § 3313.66 of the Ohio Revised Code because of the
  conversation. Half of the note is now gone.                      “continuing danger” he posed. In an effort to release Zach to
                                                                   an adult, Howell initially tried to reach Zach’s mother, Bobbi
Id.                                                                LaCross, but she was unavailable. He then called Zach’s
                                                                   probation officer, Jeffrey Hayes, who came to the school. At
  Sadie said the following in her statement:                       roughly the same time, Howell notified Officer Randy LePage
                                                                   and Detective Brian Harbin of the City of Cambridge Police
  I was sitting in first period today and Kayla Hollins            Department about the matter.
  wrote me a note that said Zac Durbin was going to bring
  a gun to school and shoot us all because he was sick of             When Hayes arrived at the school, Howell briefed him
  bitchy preps and he was going to start with me because           about the situation, told him that the police had been notified
  he hated me so much. Then it said that he said it would          and showed him the three girls’ written statements. Hayes
  just be easier to plant a bomb because he could get us all       asked Howell “whether these [girls] were reputable students”
  at once. Then in band (second period) I showed Katie             because he wanted to determine “whether it was somebody
  Spittle the note because I was scared and she took the           trying to get even with Zach or that type of thing.” JA at 509
  note to him at lunch and he said that it was really true,        (Hayes Dep.). Howell confirmed the credibility of the girls’
Nos. 02-3200/3207         Williams et al. v. Cambridge       7    8        Williams et al. v. Cambridge    Nos. 02-3200/3207
                                    Bd. of Educ. et al.                    Bd. of Educ. et al.

statements on the basis of their reputations as students. Hayes   ordered Rhys’s arrest, although she admitted that she
then called his supervisor, Jean Stevens, the Chief Probation     authorized his detention in a phone call with a Cambridge
Officer of Guernsey County, alerting her to the alleged           police officer. Several Cambridge police officers arrived at
threats, the girls’ statements supporting them, the girls’        Rhys’s house on Friday afternoon and informed his mother,
reputations with Howell, the credibility of their statements      Gail Allen, that he had been implicated in a bomb threat. In
from Howell’s perspective, and the possible police                response, Allen called the probation department. Becky
investigation. Hayes told Stevens that Rhys was not at school     Masters, the probation officer with whom she spoke,
that day and that police were looking for him. He then            confirmed the police officers’ report and asked Allen to bring
recommended to her that Zach be removed from the school.          Rhys to the department. Allen brought Rhys to the probation
Stevens authorized Hayes to remove Zach from the school           department in Byesville, where Masters and a transportation
and to take him into detention at the Guernsey County             officer handcuffed and shackled Rhys. He was eventually
Juvenile Probation Department.                                    driven with Zach to Steubenville, held for the weekend and
                                                                  returned to Guernsey County for an appearance in Juvenile
  At this point, Howell removed Zach from study hall and          Court on Monday, April 26th.
told him about the girls’ allegations. In response, Zach
confirmed that he knew about the note and acknowledged that           3.    City of Cambridge Police Officers
Rhys (in his presence) had been “joking around” when talking
to Gail Allen about the incident at Columbine, JA at 581            Captain Randy LePage and Detective Brian Harbin of the
(Howell Dep.), but denied the rest of Howell’s accusations,       City of Cambridge Police Department received a call from
JA at 473 (Durbin Dep.). After the interview, Howell asked        Howell on the afternoon of April 23rd. By the time they
Hayes to escort Zach from the school. While Hayes claims          arrived at the school, however, Hayes and Zach had already
that he did not arrest Zach at this point, he acknowledges that   departed. Because Sadie was Captain LePage’s daughter,
Zach was not at liberty to leave and that he handcuffed Zach      LePage recused himself from any further involvement and
in conformity with the probation department’s policies.           Harbin assumed control of the investigation. Harbin collected
Hayes signed Zach out of the school late Friday afternoon and     the written statements that Howell had taken from the three
escorted him to the Guernsey County Probation Department          girls, then took a statement from Howell before leaving. He
in Byesville. Upon arrival, Zach was shackled and                 also took more formal statements from each of the girls at the
handcuffed to a chair. Eventually, Zach was driven to the         police station later that afternoon. There is no evidence that
Jefferson County Juvenile Detention Facility in Steubenville,     Harbin ordered Rhys’s apprehension, but Harbin was in
where he remained over the weekend until he returned to           charge of the investigation when Cambridge Police Officers
Guernsey County for his Juvenile Court appearance on              arrived at Rhys’s home.
Monday, April 26th.
                                                                  C. Monday, April 26th, 1999
  2.   Rhys Williams
                                                                    On Monday, April 26th, the earliest day they could appear
   Rhys was not involved with the investigation that took         in juvenile court, Zach and Rhys were returned to Guernsey
place at the school on Friday, April 23rd, because he was not     County. At the courthouse, they were separately interviewed
in school that day. Stevens claims that neither she nor Hayes     by Harbin and later appeared together before Judge
Nos. 02-3200/3207         Williams et al. v. Cambridge       9    10   Williams et al. v. Cambridge         Nos. 02-3200/3207
                                    Bd. of Educ. et al.                Bd. of Educ. et al.

Urbanowicz of the Guernsey County Court of Common Pleas.          “Notice of Suspension” for Zach was prepared on April 26th
Rhys and Zach both were placed under house arrest for a few       in accordance with Ohio Revised Code § 3313.66, but the
days at the end of the hearing. Zach was also electronically      school never took action on the notice, and it never officially
monitored as part of his house arrest. Later that week, Harbin    suspended him.
transferred the results of his investigation to Roy Morris, the
Guernsey County Juvenile Prosecutor. Morris reviewed the             When she did not receive any suspension papers, LaCross
information and charged Zach with making “menacing                allegedly called Superintendent Thomas Lodge to inquire
threats” in violation of Ohio Revised Code § 2903.21.             about receiving the papers and about the appeal process. She
Adhering to the guidelines for Guernsey County juvenile           says that Lodge told her “he had got the suspension papers
proceedings, Harbin picked up a written statement of the          and there was no recommendation for expulsion.” JA at 621
charge from Morris’s office, signed it, and filed it with the     (LaCross Dep.). Lodge, however, claims official suspension
Clerk’s office. Morris declined to file any charges against       papers for Zach did not cross his desk and that he told
Rhys because he believed probable cause did not exist that he     LaCross that since no suspension was yet filed, “there’s
had committed, or was about to commit, a crime. Zach              nothing to appeal at this point in time.” JA at 638 (Lodge
appeared before Judge Urbanowicz to face trial for the single     Dep.). LaCross persisted and alleges that on May 21, 1999,
menacing charge on September 18, 1999 and was acquitted.          she was able to obtain the original suspension papers. She
                                                                  attempted to file a written appeal on May 24, 1999, but did
D. Suspension Issue                                               not receive a hearing, as the school maintained there was no
                                                                  initial suspension from which she could appeal. Howell and
  Rhys and Zach stayed home from school for a period of           Lodge note that a copy of the “Notice of Suspension” was
time following their appearance in juvenile court. Although       indeed mailed to LaCross in late May 1999, but that without
their parents allege that Rhys and Zach were suspended, the       further action the document alone did not constitute an out-of-
school disputes the point, claiming it never suspended them.      school suspension.
Gail Allen acknowledges that she never received official
papers concerning a suspension for Rhys, noting that she kept     E. Procedural History
him home from school in excess of a week because she
wanted to shield him from a potential backlash by his peers         On March 29, 2000, Zach and his mother (Bobbi LaCross)
and because she accepted the advice of the school principal       and Rhys and his parents (Gail and David Allen) filed this
who thought it would be in his best interests as a matter of      lawsuit.      They asserted a variety of federal-law
safety.                                                           claims—violation of the boys’ First, Fourth and Fourteenth
                                                                  Amendment rights under § 1983, the existence of city and
  Bobbi LaCross alleges that Howell asked Zach to sign a          school customs that caused these constitutional violations and
paper concerning his suspension at the courthouse, then told      the presence of a civil conspiracy to violate these rights. And
her that he planned to suspend Zach if he was convicted of the    they asserted a variety of state-law claims—malicious
aggravated menacing charge. LaCross allegedly asked               prosecution, false imprisonment, false arrest, defamation and
Howell about the possibility of appealing any suspension, to      intentional infliction of emotional distress.
which he responded that he would mail her the necessary
papers. In his brief on appeal, however, Howell states that a
Nos. 02-3200/3207         Williams et al. v. Cambridge      11    12   Williams et al. v. Cambridge         Nos. 02-3200/3207
                                    Bd. of Educ. et al.                Bd. of Educ. et al.

  On September 20, 2001, all of the defendants filed motions         Public officials who perform discretionary functions
for summary judgment, which the district court granted.           “generally are shielded from liability for civil damages
First, the court determined that the defendants had probable      insofar as their conduct does not violate clearly established
cause to detain Rhys and Zach and accordingly rejected their      statutory or constitutional rights of which a reasonable person
Fourth Amendment claims. Second, the court determined that        would have known.” Harlow v. Fitzgerald, 457 U.S. 800,
neither Rhys nor Zach was actually suspended from school          818 (1982). Two questions thus arise in this context: Did the
and accordingly rejected their Fourteenth Amendment claims.       government officials violate a constitutional guarantee? And,
Third, the court concluded that Zach and Rhys could not           if so, did the violation involve a clearly-established
substantiate their conspiracy claim. Fourth, the court rejected   constitutional right of which a reasonable officer would have
the state false arrest and false imprisonment claims because      been aware? See Saucier v. Katz, 533 U.S. 194, 201 (2001).
Rhys and Zach could not prove that their detentions were          In the absence of an affirmative answer to both questions, the
unlawful. Fifth, the court rejected the state law claim of        constitutional tort claims must be dismissed as a matter of
malicious prosecution because Harbin had reasonable               law.
suspicion that Zach had engaged in menacing. Finally, the
court rejected the other claims because Rhys and Zach had         A. Fourth Amendment Claim
failed to respond to the defendants’ summary-judgment
motion on them.                                                     The parties share common ground with respect to the
                                                                  Fourth Amendment’s requirements in this area. As a general
  On appeal, Rhys and Zach challenge the district court’s         rule, a law enforcement officer may not seize an individual
resolution of their Fourth and Fourteenth Amendment claims.       except after establishing probable cause that the individual
In addition, Rhys appeals his false arrest and false              has committed, or is about to commit, a crime. See Beck v.
imprisonment claims, and Zach appeals his malicious-              Ohio, 379 U.S. 89, 91 (1964). Probable cause means the
prosecution claim.                                                “facts and circumstances within the officer’s knowledge that
                                                                  are sufficient to warrant a prudent person, or one of
                              II.                                 reasonable caution, in believing, in the circumstances shown,
                                                                  that the suspect has committed, is committing, or is about to
   The customary rules for reviewing a summary-judgment           commit an offense.” Michigan v. DeFillipo, 443 U.S. 31, 37
decision apply. We give de novo review to the district court’s    (1979). Once “probable cause is established,” this Court has
decision. Sperle v. Mich. Dep’t of Corr., 297 F.3d 483, 490       added,
(6th Cir. 2002). A decision granting summary judgment is
proper where no genuine issue of material fact exists and the       an officer is under no duty to investigate further or to
moving party is entitled to judgment as a matter of law. Fed.       look for additional evidence which may exculpate the
R. Civ. P. 56(c). And in considering such motions, we give          accused. In fact, law enforcement “is under no
all reasonable factual inferences to the nonmoving party.           obligation to give any credence to a suspect’s story [or
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.         alibi] nor should a plausible explanation in any sense
574, 587 (1986).                                                    require the officer to forego arrest pending further
                                                                    investigation if the facts as initially discovered provide
                                                                    probable cause.”
Nos. 02-3200/3207          Williams et al. v. Cambridge      13    14   Williams et al. v. Cambridge          Nos. 02-3200/3207
                                     Bd. of Educ. et al.                Bd. of Educ. et al.

Ahlers v. Schebil, 188 F.3d 365, 371 (6th Cir. 1999) (citations    Durbin was going to bring a gun to school and shoot us all
omitted). At the same time, officers must consider the totality    because he was sick of bitchy preps”; (2) “he said it would
of the evidence “known to them” when considering probable          just be easier to plant a bomb because he could get us all at
cause, and in cases where they have both inculpatory and           once”; and (3) “[Zach] was talking to Rhys and they were
exculpatory evidence they must not ignore the exculpatory          seriously thinking about it.” According to Kayla Hollins:
evidence in order to find probable cause. Id. at 372. A “mere      (1) “I talked to Zac on the phone Wednesday night & he said
suspicion” of criminality will not suffice. United States v.       he was sick of everybody, everyone was getting on his nerves
Harris, 255 F.3d 288, 292 (6th Cir. 2001).                         & he & Rhys Williams were talking about bringing a gun to
                                                                   school”; and (2) “he was very serious about the matter [;] his
  The rub in this case is whether probation officers Hayes and     other option was planting a bomb & taking everyone out on
Stevens—the two primary defendants with respect to this            the first (one) shot.” According to Katie Spittle: (1) “At
claim—had probable cause to take Zach and Rhys into                lunch I asked Zac if [the note] was really true, and he said
custody on Friday, April 23, 1999. In the district court’s         yes. He said him and Rhys were talking about it”; and
view, the “information conveyed in the girls’ written              (2) “[h]e pointed to Sadie, and said she’s going first.”
statements was sufficient for the Defendants to have had more
than a ‘mere suspicion’ of Williams’ and Durbin’s alleged             Only after Howell vouched for the girls’ credibility, and
criminal activities.” Williams v. Cambridge Bd. of Educ., 186      indeed only after Hayes queried whether the girls could be
F. Supp. 2d 808, 816 (S.D. Ohio 2002). In response to this         trusted, did Hayes credit this version of the events. In view
conclusion, plaintiffs argue that because Hayes and Stevens        of Howell’s position as Vice-Principal, Hayes was justified in
relied on vague statements the girls made to Vice-Principal        trusting Howell’s assessment of the three girls’ credibility and
Howell and did not test the reliability of the statements          in respecting Howell’s superior position for doing so. On top
themselves, they did not have probable cause to detain either      of this information, Howell separately met with Zach, who
of them.                                                           confirmed that he knew about the original note, but denied the
                                                                   remainder of Howell’s accusations, contending that Rhys (in
  The problem with this argument is that Hayes and Stevens         his presence) had been “joking around” when they discussed
did not merely accept the girls’ three statements at face value.   the Columbine incident with Gail Allen.
After two of the girls spoke to the guidance counselor, Julie
Orsini, about the threats, she passed along the information to       On this record, the officers’ investigation sufficed for the
Vice-Principal Howell and explained that the girls “were           task at hand. The question is not whether Zach made these
visibly shaken up; that—that they were feeling threatened          threats but whether the defendants had probable cause to
because they had had a correspondence with Zach Durbin             believe that he had made them. In the aftermath of
concerning threats to them.” JA at 576 (Howell Dep.).              Columbine, the corroborated statements of three girls whom
Howell in turn spoke to all three girls, then asked each of        Vice-Principal Howell deemed trustworthy permissibly
them to write statements about what had happened. The three        cemented the probation officers’ probable cause
girls all conveyed the same essential information to Howell,       determination—regardless of whether the concern was a
and their written statements matched their oral statements.        shooting/bomb threat or criminal menacing and regardless of
The contents of the statements were anything but “kids will        whether the suspect himself denied making those threats. At
be kids” material. According to Sadie LePage: (1) “Zac             a minimum, the acknowledged statements established
Nos. 02-3200/3207         Williams et al. v. Cambridge      15    16    Williams et al. v. Cambridge          Nos. 02-3200/3207
                                    Bd. of Educ. et al.                 Bd. of Educ. et al.

probable cause of aggravated menacing, particularly in the        not change matters. An arrest grounded in probable cause
environment of that sobering week. See Ohio Rev. Code             does not become invalid merely because the State chooses not
Ann. § 2903.21 (“No person shall knowingly cause another to       to prosecute the individual or a jury opts for acquittal. See
believe that the offender will cause serious physical harm to     Criss v. City of Kent, 867 F.2d 259, 262 & n.1 (6th Cir.
the person or property of another person . . . . Whoever          1988).
violates this section is guilty of aggravated menacing.”); see
also Cohen v. Dubuc, No. 3:99-CV-2566(EBB), 2000 WL               B. Fourteenth Amendment Claim
1838351, at *4 (D. Conn. Nov. 28, 2000) (police officer had
probable cause to arrest a high school student after three          Plaintiffs separately argue that the school officials violated
independent witnesses gave statements that, two days after the    their due-process rights in suspending them without notice
Columbine tragedy, they heard the student make threatening        and a hearing. We disagree.
comments about “shooting up” the school).
                                                                     While the Due Process Clause applies to children and to
    Separately, Rhys Williams and his parents argue that the      public schools, the Supreme Court has long made clear that
second-hand references to him in the girls’ statements did not    the procedural requirements of the Clause have considerably
establish probable cause for his arrest. “A close review of the   less force when applied to discipline meted out by school
girls’ statements,” they argue, “reveals that these students      officials to students under their care. Unlike juvenile criminal
made no claim that they had seen or heard [him] do anything       proceedings, for example, hearings in connection with short
. . . [and] only reported that [Zach] told them he had ‘spoken    school suspensions need not “afford the student the
to Rhys about it.’” Williams Br. at 33. They also claim that      opportunity to secure counsel, to confront and cross-examine
Kayla’s conduct—first reciting her story in a note to a friend    witnesses supporting the charge, or to call his own witnesses
two days after her initial conversation with Zach, then trying    to verify his version of the incident.” Goss v. Lopez, 419 U.S.
to tear up the note, then becoming afraid when her story          565, 583 (1975). Imposing such formalities on a school
began to spread—shows she exaggerated her accusations.            suspension proceeding would “not only make it too costly as
                                                                  a regular disciplinary tool but also destroy its effectiveness as
  The evidence, however, cannot be so readily parsed. While       part of the teaching process.” Id. Before suspending a
we acknowledge that it is easier to dispense with Zach            student for ten days or less, as a result, all that a school
Durbin’s claim than it is to resolve Rhys’s claim as a matter     official must do is give (1) adequate notice of the charge
of law, the girls’ statements confirm that Rhys was indeed        against the student, (2) an explanation of the evidence
connected to the matter. Just as importantly, Zach himself        supporting the charge and (3) an opportunity for the student
confirmed to Vice-Principal Howell that he and Rhys were          to respond. See id. at 581; Martin v. Shawano-Gresham Sch.
involved in all of the relevant conduct—whether one labels        Dist., 295 F.3d 701, 706 (7th Cir. 2002) (“[U]nder Goss
the conduct a plan of violence, a threat of violence or an        students have a right to only minimal process.”); Donovan v.
immature (but menacing) joke gone awry. Having concluded          Ritchie, 68 F.3d 14, 17–18 (1st Cir. 1995) (applying these
that probable cause existed for the one boy that Friday           requirements to a temporary school suspension that also
afternoon, it was reasonable as a matter of law for the           barred participation in athletics and school activities, yet
probation officers to conclude that it existed for the other.     noting that under Goss, “the mere fact other sanctions are
That Rhys was not eventually charged with menacing does           added to a short suspension does not trigger a requirement for
Nos. 02-3200/3207         Williams et al. v. Cambridge      17    18   Williams et al. v. Cambridge          Nos. 02-3200/3207
                                    Bd. of Educ. et al.                Bd. of Educ. et al.

a more formal set of procedures”); C.B. ex rel. Breeding v.         Q. He was allowed to go to school that entire week,
Driscoll, 82 F.3d 383, 386–87 (11th Cir. 1996) (noting that,        correct? He was not under suspension? From April 26
in the short school-suspension context, “the process provided       on, he was not under suspension, was he?
need consist only of ‘oral or written notice of the charges
against [the student] and, if he denies them, an explanation of     A. No, he was not under suspension.
the evidence the authorities have and an opportunity [for the
student] to present his side of the story’”) (quoting Goss, 419     Q. So he just chose not to go to school that week?
U.S. at 582); Signet Constr. Corp. v. Borg, 775 F.2d 486, 490
(2d Cir. 1985) (citing Goss for the proposition that                A. I guess a lot of us chose that he did not go that week.
“[s]ituations may occur where, given the burden a normal
proceeding would impose, the nature of the interests at stake,      Q. How come?
the time limit for state action, and other circumstances, an        A. I called the principal and asked about the work he’s
informal non-judicial hearing will suffice”).                       going to miss and whether to—I told her I was going to
  Measured by these requirements, each plaintiff’s claim fails      leave him out of school for a few days, this and that, and
as a matter of law—first because neither boy was in fact            she said she’s not telling him not to come to school, but
suspended and second because, with respect to Zach, even if         she would advise or suggest it would be a good thing that
he had been suspended, the process given him was all the            he didn’t for the safety.
process that was due. We consider each claim in turn.             JA at 437 (Allen Dep.).
  1. Rhys Williams                                                  On this record, the district court correctly rejected this due
  In the district court’s view, Rhys Williams and his parents     process claim as a matter of law. Rhys’s mother
could not challenge the validity of the procedures used to        acknowledged that her son was not suspended by the school
impose a suspension on Rhys because the school never              district and that the decision to keep him home was hers, not
suspended him. We agree.                                          the principal’s. Even if this decision came with the
                                                                  principal’s support, that fact does not lay the necessary
  Rhys and his parents claim that he “was kept out of school      predicate for this claim—that the school district in fact
for a period of several days” following his court appearance.     imposed a suspension.
Williams Br. at 24. And they observe that Vice-Principal
Howell wrote a memo on April 23, 1999 indicating that               2. Zach Durbin
“suspension papers for Zach and Rhys” had been prepared.            The district court likewise rejected Zach Durbin’s due
Id. at 42. At the same time, however, they concede that “it       process claim on the ground that the school merely initiated
appears that the suspension was never signed or filed.” Id. at    a formal suspension procedure against Zach but never
24. And, most pertinently, Rhys’s mother acknowledged in          followed through on it. We again agree, and add that, even if
her deposition that Rhys in fact was not suspended.               Zach did receive an informal suspension, he received all of
                                                                  the process to which Goss entitles him.
Nos. 02-3200/3207         Williams et al. v. Cambridge      19    20   Williams et al. v. Cambridge         Nos. 02-3200/3207
                                    Bd. of Educ. et al.                Bd. of Educ. et al.

  According to Zach’s mother (Bobbi LaCross), on Monday,          student is criminally convicted of a charge. See generally
April 26th, Howell told her “Zach was going to be suspended;      Ohio Rev. Code Ann. § 3313.66. Had Zach been found guilty
but if he was found not guilty [of the aggravated menacing        of aggravated menacing, there is no reason to believe his
charge], then the suspension would be canceled.” JA at 617        “Notice of Suspension” would not have crossed Lodge’s desk,
(LaCross Dep.). LaCross interpreted this statement to mean        setting the official school-district suspension process on its
that the school had imposed a ten-day suspension on Zach,         proper course. On this record, we agree with the district court
which was “to be served immediately.” Durbin Br. at 15.           that the school never issued the suspension, even if it did
There is little doubt that at this point suspension papers were   initiate the suspension process, and accordingly this due-
prepared, Howell asked Zach to sign them, and it is fair to       process claim should be dismissed.
infer from the record that Howell at least expected that a
formal suspension would be issued.                                   But even if one assumes that the record creates a fact
                                                                  dispute about whether Zach received an informal suspension,
   At some point after this initial conversation between          his procedural due-process rights were not violated. “[I]n
Howell and LaCross, she asked Superintendent Lodge for the        connection with a suspension of ten days or less,” Goss
suspension paperwork so that she could file an appeal of the      requires only “that the student be given oral or written notice
suspension, as authorized by Ohio law. See Ohio Rev. Code         of the charges against him and, if he denies them, an
Ann. § 3313.66(D)–(E). Consistent with Howell’s previous          explanation of the evidence that authorities have and an
statement to LaCross regarding the status of Zach’s               opportunity to present his side of the story.” 419 U.S. at 581.
suspension, Lodge told her “there’s nothing to appeal at this     The decision also provides that “[t]here need be no delay
point in time.” JA at 638 (Lodge Dep.).                           between the time ‘notice’ is given and the time of the hearing.
                                                                  In the great majority of cases the disciplinarian may
  The school eventually gave LaCross the prepared                 informally discuss the alleged misconduct with the student
suspension papers—though well after Zach had already              minutes after it has occurred.” Id. at 582. Here, after taking
returned to school and not because the school actually            written statements from the three girls, Howell called Zach to
followed through on the suspension, but because LaCross           his office for questioning. He informed Zach of the
asked to see the proposed papers. Because Zach was found          allegations against him and asked Zach for an explanation.
not guilty of the criminal charge of aggravated menacing in       No doubt, there was little delay, if any, between the notice
September 1999, no suspension was ever issued (and none           Zach received and his chance to respond, but under Goss that
appears on his record), no formal papers were served on Zach      was all that was required. See 419 U.S. at 582; Kaelin v.
and his family, and no formal suspension procedures were          Grubbs, 682 F.2d 595, 602 n.9 (6th Cir. 1982).
followed.
                                                                     Nor was there a violation of Zach’s right to a hearing.
  While the school district’s suspension policy stipulates that   Again, Goss points the way. It explains that the student must
adequate notice and an opportunity for an informal hearing be     “be[] given an opportunity to explain his version of the facts
given to a student before a suspension is issued, see Ohio        at this discussion,” and the student should “be told what he is
Rev. Code Ann. § 3313.66(A), it nowhere stipulates when           accused of doing and what the basis of the accusation is.”
and how school administrators are to suspend students. Nor 419 U.S. at 582. As this Court has observed, “‘informal give-
does it prohibit conditioning a suspension on whether a           and-take between student and disciplinarian’ will satisfy the
Nos. 02-3200/3207         Williams et al. v. Cambridge      21    22   Williams et al. v. Cambridge          Nos. 02-3200/3207
                                    Bd. of Educ. et al.                Bd. of Educ. et al.

procedural due process requirements for a suspension lasting      reviewing the tenure decision. Rather, the issue is whether
for ten days or less.” Buchanan v. City of Bolivar, 99 F.3d       Purisch was afforded the process due to protect his property
1352, 1359 (6th Cir. 1996) (quoting Goss, 419 U.S. at 584).       right to a fair tenure review process”); Pro-Eco, Inc. v. Bd. of
Once Howell informed him of the allegations, Zach was given       Comm’rs, 57 F.3d 505, 514 (7th Cir. 1995) (“Section 1983
a chance to respond. He explained the nature of his               affords relief only if the Constitution is offended, and a
conversation with Rhys and Gail Allen on April 23rd,              violation of a state procedural statute does not offend it.”).
admitted that Rhys (in Zach’s presence) had been “joking
around” about Columbine, and admitted that he knew about             In the end, Goss establishes the minimal procedural
Kayla’s note. After this conversation, Zach may well have         requirements necessary to protect a student in the context of
believed that the information before Howell did not suffice to    a short-term school suspension. The notice Howell gave Zach
suspect him of trying to bomb the school or shoot its students.   was satisfactory under Goss because Howell, as the relevant
But he cannot claim that he was denied the kind of “informal      disciplinarian, discussed the alleged misconduct with Zach,
give-and-take between student and disciplinarian” that Goss       who was given a chance to respond. Though expeditious and
requires for a ten-day suspension from school. Goss, 419          assuredly informal in nature, Zach received the rudimentary
U.S. at 584.                                                      process required by Goss when the suspension is ten days or
                                                                  less. Suspended or not, in other words, Zach’s Fourteenth
   Zach’s argument that his due-process rights were violated      Amendment due-process rights were not violated.
because he did not receive written notice, see Ohio Rev. Code
Ann. § 3313.66(A)(1), and LaCross’s argument that she did         C. State Law Claims
not receive written notice within one day of the supposed
suspension, see Ohio Rev. Code Ann. § 3313.66(D), are               Rhys and Zach also appeal their state law claims. Rhys
unavailing. While they may be relevant state-law claims, they     appeals his false arrest and false imprisonment claims, saying
do not affect our interpretation of the Fourteenth Amendment      simply that they “rise or fall entirely on the issue of probable
because the liberty interest to which Zach’s due-process rights   cause. For that reason, the facts and analysis . . . regarding
attach is his interest in his continued education, not his        [his] . . . Fourth Amendment claims apply equally to these
interest in written notice. See Martin, 295 F.3d at 706 (noting   claims under Ohio law.” Williams Br. at 43.
that in the context of a school suspension that allegedly did
not conform to provisions of state law, “failure to conform         As to the false arrest claim, Hayes and Stevens, as
with the procedural requirements guaranteed by state law          employees of a political subdivision performing a
does not by itself constitute a violation of federal due          governmental function, are immune from tort liability unless
process” and that Goss has established the minimal due            Rhys can show their “(a) . . . acts or omissions were
process required in the context of a short-term suspension);      manifestly outside the scope of the employee’s employment
Purisch v. Tenn. Tech. Univ., 76 F.3d 1414, 1423 (6th Cir.        or official responsibilities; (b) [their] acts or omissions were
1996) (noting that in the context of an allegedly unfair tenure   with malicious purpose, in bad faith, or in a wanton or
review, “[v]iolation of a state’s formal procedure [] does not    reckless manner; [or] (c) [c]ivil liability is expressly imposed
in and of itself implicate constitutional due process concerns.   upon [them] by a section of the Revised Code.” Ohio Rev.
. . . [T]he issue . . . is not whether [school administrators]    Code Ann. § 2744.03(A)(6)(a)–(c). Rhys has not provided
conformed [with the school’s] . . . grievance procedure in        any evidence that these defendants acted with malice, bad
Nos. 02-3200/3207         Williams et al. v. Cambridge      23    24   Williams et al. v. Cambridge        Nos. 02-3200/3207
                                    Bd. of Educ. et al.                Bd. of Educ. et al.

faith or in a wanton or reckless manner. And because we                                       III.
have already concluded that Hayes and Stevens had probable
cause to arrest and detain Rhys and Zach, the probation             For the foregoing reasons, the district court’s decision is
officers’ actions were within the scope of their employment       affirmed.
and in good faith.
  As to the false imprisonment claim, Rhys must show Hayes
and Stevens confined him intentionally without lawful
privilege and against his consent in a limited area for a
nontrivial period of time. See Feliciano v. Krieger, 362
N.E.2d 646, 647 (Ohio 1977); see also Witcher v. City of
Fairlawn, 680 N.E.2d 713, 715 (Ohio Ct. App. 1996). The
detention must be “purely a matter between private parties for
a private end” in which there is no intention of bringing an
individual before a court. Rogers v. Barbera, 164 N.E.2d
162, 164 (Ohio 1960). Hayes and Stevens did not falsely
imprison Rhys because they confined him in accordance with
Ohio law.
   Zach also appeals his malicious prosecution claim. To
prevail, he must establish “(1) malice in instituting or
continuing the prosecution, (2) lack of probable cause and
(3) termination of the prosecution in favor of the accused.”
Trussell v. Gen. Motors Corp., 559 N.E.2d 732, 735 (Ohio
1990). Officer Harbin is the only defendant who instituted a
prosecution in this case—charging Zach with aggravated
menacing, which requires proof that one knowingly caused
another to believe the offender would cause serious harm.
Ohio Rev. Code Ann. § 2903.21. Zach acknowledges that
Harbin’s complaint against him “included these elements and
further alleged that Zachary threatened the life of Sadie
LePage, as well as the lives of other students, with a gun or a
bomb.” Durbin & LaCross Br. at 28. Though the prosecution
ultimately terminated in Zach’s favor, Zach has failed to
allege any facts that demonstrate Harbin acted with malice
toward him in commencing this prosecution.
Nos. 02-3200/3207                Williams et al. v. Cambridge             25     26       Williams et al. v. Cambridge               Nos. 02-3200/3207
                                           Bd. of Educ. et al.                            Bd. of Educ. et al.

  _____________________________________________                                  Zach have presented several genuine issues of material fact
                                                                                 concerning the circumstances of their arrests and suspensions,
  DISSENTING IN PART, CONCURRING IN PART                                         which would permit a reasonable jury to find in their favor.
  _____________________________________________                                  At this stage of the litigation, we are charged only with the
                                                                                 task of assessing whether such a quantum of evidence has
  KAREN NELSON MOORE, Circuit Judge, dissenting in                               been proffered and not with the responsibility to balance such
part, concurring in part. I respectfully dissent from Parts II.A                 evidence against facts to the contrary. As a result, I would
and II.B of the majority’s opinion. The tragic destruction at                    hold that the grant of summary judgment was improper with
Columbine High School in Littleton, Colorado etched                              respect to Rhys’s and Zach’s § 1983 Fourth Amendment
devastating images of adolescent rage run amok onto the                          claims against Jeffrey Hayes (“Hayes”) and Jean Stevens
national consciousness. The realization that the perpetrators                    (“Stevens”) and their § 1983 Fourteenth Amendment claims
of this violence were young teenagers crystallized latent fears                  against William Howell (“Howell”) and Thomas Lodge
that a new danger had emerged from within our own                                (“Lodge”).3
communities. In the weeks of national introspection that
followed, parents, students, and educators alike expressed
anxiety that copycat incidents were imminent and stood                                3
                                                                                        I concur with the majority’s holding to the extent that it affirms the
vigilant against their occurrence. While I do not discount the                   district court’s grant of summary jud gment as to several other claims
reality that such an environment left these school and law                       asserted by Rhys and Zach. First, neither plaintiff appealed the grant of
enforcement officials with little choice but to make                             summary judgment with regards to the following claims: intentional
unenviable judgments under enormous pressure,1 I cannot                          infliction of emotional distress, defamation, violation of First Amendment
                                                                                 rights in contravention of § 1983, conspiracy to violate § 1983 , and the
conclude that post-Columbine trepidation over copycat crimes                     existence and enforcement of school and city policies that proxim ately
systematically discounts real factual disputes over the                          caused the violation of constitutional rights. Notably, neither plaintiff
violations of these students’ constitutional rights.2 Rhys and                   argued on appeal that an officially executed or tolerated custom or policy
                                                                                 directly led to and was proximately linked with unconstitutional behavior.
                                                                                 See Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993),
                                                                                 cert. denied, 510 U.S. 117 7 (1994 ). Thus, the plaintiffs are not appealing
    1                                                                            the central claims against the institutional defendants. Litigants waive any
      In fact, the Columbine sc hool district, the Jefferson Co unty Sheriff’s   claims or defenses that they do not raise in their appellate briefs. Bickel
Departm ent, and the parents of the two Columbine killers have all been          v. Korean Air Lines Co., 96 F.3d 151 , 153 (6th Cir. 1996).
sued for their failure to act upon real and credible threats. See Castaldo            Second, Rhys’s and Zach’s § 198 3 Fo urth Amendm ent claims against
v. Stone, 192 F. Supp. 2d 1124 (D. Colo. 2001). The existence of such            the school official and police department defendan ts fail as a matter of
cases should not, however, deprive students of legal redress for                 law because those defendants never “arrested” Rhys or Zach. “[A] person
constitutional infractions by schoo ls, police, and other local officials.       has been ‘seized’ within the m eaning of the Fourth Amendment only if,
    2
                                                                                 in view of all the circumstances surrounding the incident, a reaso nable
      At least one other federal court vindicated the efforts of police          person would have believed that he was not free to leave.” United States
officers following a threat in the wake o f the Columb ine tragedy in a case     v. Mende nha ll, 446 U .S. 544, 554 (198 0). No police officers were present
that is distinguishable o n the facts and o bviously not binding on this         at the school when Zach was arrested. Additionally, although Zach was
panel. See Cohen v. Dubuc, No. 3:99-CV -2566 (EBB), 200 0 W L                    literally “detained” by the school officials, none of the school official
1838351, at *4-6 (D . Conn. No v. 28, 2000) (the arresting officers              defendants arrested or seized Zach such that they violated his F ourth
themselves interviewed the witnesses, revealing an actual date of attack,        Amendm ent rights. See Wallace v. Batavia Sch. Dist. 101, 68 F.3d 1010,
and the threats were more coherent and violent).                                 1013 (7th C ir. 199 5) (“O nce un der the contro l of the school, students’
Nos. 02-3200/3207               Williams et al. v. Cambridge           27     28   Williams et al. v. Cambridge          Nos. 02-3200/3207
                                          Bd. of Educ. et al.                      Bd. of Educ. et al.

                  I. BACKGROUND FACTS                                         others in the past by prevaricating. It was only after the lunch
                                                                              period that Sadie and Katie finally decided to inform school
   I explicate my understanding of the facts because part of                  officials of the threat, approaching the school’s guidance
my disagreement with the majority stems from our somewhat                     counselor, Julie Orsini, who in turn contacted Vice-Principal
divergent interpretations of the record, particularly the facts               William Howell.
surrounding Zach’s arrest. After the phone call on
Wednesday, April 21, 1999, during which Zach allegedly told                      Howell then took the lead role in “investigating” the
Kayla Hollins about his plan to kill the “preps” and                          incident. He met with Sadie and Katie before eventually
implicated Rhys in the process, Kayla made no mention of the                  calling Kayla to his office. All three girls wrote statements in
phone call to her parents, to her friends, or to school                       which they described the events of that morning and their
authorities for nearly two days. Kayla first discussed the                    interactions with Zach. Howell did not investigate the
alleged contents of the phone call in a note written to Sadie                 veracity of their claims; he instead assumed that the girls were
Le Page on Friday, April 23, 1999. A few hours and several                    telling the truth. He never saw the note that Kayla had
class periods later, the girls approached Zach and asked him                  written. At some point after he spoke with the girls, Howell
whether the note’s contents were true, allegedly receiving an                 began the process of “emergency removing” Zach from the
affirmative answer. Zach disputes that he confirmed the                       school, Howell contacted Assistant Superintendent James
note’s veracity, and before he had a chance to read the note,                 Spisak (“Spisak”), who agreed that Zach needed to be
Kayla ripped the note in two, allegedly because she did not                   transferred out of the school because of a “continuing danger”
want Zach to read the note and because she did not want him                   that Zach posed. See Ohio Rev. Code § 3313.66(C).
to get in trouble. In her testimony at Zach’s trial, she
intimated that the note and the following drama were jokes,                     After failing to reach Zach’s mother, Howell called Hayes,
and that she did not expect or want Zach to get arrested.                     Zach’s probation officer, so that Howell could release Zach to
Other facts bolster the conclusion that Kayla may have                        an adult. Hayes and Howell spoke twice before Hayes arrived
fabricated or embellished her conversation with Zach; Kayla                   at the school, and during the second phone call, Howell
was reported to exaggerate at times and had caused trouble for                informed Hayes of the girls’ claims that Zach had threatened
                                                                              them with violence. Either before going to the school or
                                                                              while in transit, Hayes spoke with Stevens, his supervisor and
                                                                              the Chief Probation Officer of Guernsey County, and
movement and location are subject to the ordering and direction of            erroneously informed her that two of their juvenile probation
teachers and administrators.”). Furtherm ore, with regards to R hys’s         “clients” were implicated in a bomb threat. Hayes mentioned
arrest, summary judgment was app ropriate for all the defend ants, except     that the Cambridge police had begun an investigation, but
for de fendant Steve ns, as on ly Stevens was involved in Rhys’s arrest.
     Third, the district court properly granted summary judgment on
                                                                              Hayes did not name any officers, and he later testified that he
Rhys’s and Zach’s § 1983 F ourteenth Amendm ent claims against the            did not see any police officers when he arrived at the school.
Probation Department defendants (Hayes, Stevens) and the Cambridge
Police Department defendants (LePage, Harbin, City of Cambridge)                Upon arrival, Hayes met with Howell, who informed Hayes
because they have no authority over suspensions in the Cambridge              about the statements of the three girls. Hayes asked Howell
schools.                                                                      “whether these [girls] were reputable students,” because he
     Fourth, I concur fully with the majority’s discussion of the state-law
claims.
                                                                              wanted to determine “whether it was somebody trying to get
Nos. 02-3200/3207               Williams et al. v. Cambridge             29     30   Williams et al. v. Cambridge       Nos. 02-3200/3207
                                          Bd. of Educ. et al.                        Bd. of Educ. et al.

even with Zach or that type of thing.” Hayes Dep. at 21.4                       The “joking around” consisted of Rhys asking his mother
However, Hayes never spoke with girls; he did not assess the                    what she would do if he and Zach perpetrated an act like the
girls’ credibility himself, nor did he conduct an in-depth                      tragedy that befell Columbine, but it did not include any
investigation. Hayes testified that his decision to seize Zach                  indication that Zach or Rhys intended to harm anyone. Zach
was based on the girls’ written statements, Howell’s                            stated that he did not “joke around” with Rhys’s mother. The
understanding of the contents of Kayla’s torn note, Howell’s                    majority believes that Zach informed Howell about Rhys’s
intuitions about Zach, and Hayes’s belief, shaped primarily by                  “joking around.” However, Zach’s deposition does not
Howell, that the girls were reputable sources. However,                         indicate that he told Howell that either he or Rhys had been
Hayes did not learn that Kayla had a reputation, even among                     joking around with Rhys’s mother. His deposition testimony
her friends, for embellishment of the truth, nor did he learn                   about his discussion with Howell is as follows:
that Kalya had disciplinary problems in the past.
                                                                                  Q: Tell me what happened when you got to the office.
   The details of Zach’s arrest are critical. There are several
nontrivial disputes concerning the few minutes preceding                          A: We went in Mr. Howell’s office, and he closed the
Zach’s arrest, the significance of which plays no small role in                      door, and Mr. Howell told me that there had been a
my decision to dissent. Howell called Zach into his office                           note circulating and three girls came to the office
and questioned him about the girls’ accusations. Howell                              with the note and told him that I was — me and
stated: “When questioning Zach in the office, he had                                 Rhys said we was going to blow up the school.
indicated that he was joking around and the statement was,
You know how Rhys is.” Joint Appendix (“J.A.”) at 581                             Q: Do you know what he was talking about when he
(Howell Dep.). Howell also testified that Zach confirmed the                         said that?
contents of the note, although Howell gave contradictory
testimony about whether he ever saw the note or showed it to                      A: I knew what he was talking about after he said a
Zach. Compare J.A. at 594 (Howell Dep.) with J.A. at 296                             note was circulating.
(Zach Durbin Trial, Howell Test.) (“[T]hey [the girls] stated
that Zach had written a note but I never was able to resurface                    Q: You knew what three girls he was talking about?
the note.”).                                                                      A: Yeah.
  For his part, Zach disclaimed that he had made any threats.                     Q: What did you say to that?
Zach stated in his deposition that Rhys had been “joking
around” with his mother, Gail Allen, when Rhys and Zach                           A: He just kept going on with the story and then — I
were discussing the Columbine incident with Allen several                            was like, no, that’s not true. And then he just kept
hours before Zach and Kayla’s telephone call. J.A. at 469-70.                        going on and then he asked me, he said, do you have
                                                                                     anything to say, and then I started telling him what
                                                                                     really happened about me being at Rhys’s house and
    4                                                                                then my conversation with Kayla, and then that’s
      Hayes was deposed on May 3, 200 1. His deposition does not appear
in the Joint Appendix, but a copy of the deposition is a part of the official
district court record.
Nos. 02-3200/3207         Williams et al. v. Cambridge      31    32       Williams et al. v. Cambridge               Nos. 02-3200/3207
                                    Bd. of Educ. et al.                    Bd. of Educ. et al.

       when Jeff [Hayes] was like, “I’ve heard enough. Set                 II. RHYS’S AND ZACH’S § 1983 CLAIMS
       down your books.”
                                                                    Rhys and Zach assert two separate § 1983 claims based
J.A. at 473-74 (Durbin Dep.) (emphasis added). Zach stated        upon alleged violations of their Fourth and Fourteenth
clearly in his deposition that he never told Howell that he had   Amendment rights. I believe that the genuine issues of
joked with Kayla about “doing something like the kids did at      material fact attendant to both claims require the reversal of
Columbine.” J.A. at 474.                                          the district court’s grant of summary judgment.
  During a second phone call with Stevens before Hayes            A. The Fourth Amendment Claims
entered Howell’s office, Hayes reported that he had taken
statements from three girls whom he found to be reputable,           Recognizing that all evidence and inferences from that
prompting Stevens to approve Zach’s “arrest.” At some             evidence must be taken in a light most favorable to Rhys and
point, Hayes went into Howell’s office, but it is not clear at    Zach, I believe that it is patently clear that there is a genuine
what point during Howell’s questioning of Zach this               issue of material fact concerning whether or not Hayes and
occurred. It is also uncertain whether Hayes, as the actual       Stevens had probable cause to arrest them.5 Probable cause
arresting officer, actually heard Zach admit that he had made     means the “facts and circumstances within the officer’s
the threats, if Zach ever said such a thing. Hayes did not        knowledge that are sufficient to warrant a prudent person, or
corroborate Howell’s assertion that Zach admitted to making       one of reasonable caution, in believing, in the circumstances
the threats. Furthermore, Hayes never asked Zach to recount       shown, that the suspect has committed, is committing, or is
his view of the day’s events. Hayes later stated: “I’m not the    about to commit an offense.” Criss v. City of Kent, 867 F.2d
one that’s going to be investigating. I didn’t want him to say    259, 262 (6th Cir. 1988) (quoting Michigan v. DeFillippo,
anything to me. I never want the kid to say anything to me        443 U.S. 31, 37 (1979)). “The Fourth Amendment . . .
that, you know, I might have to testify against him or            necessitates an inquiry into probabilities, not certainty.”
something like that. He did profess his innocence to me.”         United States v. Strickland, 144 F.3d 412, 415 (6th Cir.
Hayes Dep. at 35-36. After some undefined but brief period        1998). In analyzing an officer’s actions, we must look at the
of time, during which Zach tried to exculpate himself, Hayes      totality of the circumstances from a reasonable officer’s
told Zach to set down his books, and then Hayes arrested
Zach.
                                                                       5
                                                                        Zach can assert a § 198 3 Fo urth Amendme nt claim against b oth
  Rhys was not involved with any aspect of the investigation      Hayes and S tevens, under theories of direct and supervisory liability,
that took place at the school on Friday, April 23, as he was      whereas Rhys can pursue his § 198 3 Fo urth Amendme nt claim only
absent from school. Neither Hayes nor Stevens observed            against Stevens based upon supervisory liability. Hayes arrested Zach and
                                                                  another probation officer, Becky Ma sters, arrested Rh ys; Stevens ordered
Rhys or spoke with the girls about Rhys. Rhys’s name              the arrest of both in her capacity as the supervisor of both probation
became entwined in these events only because of Kayla’s           officers. The supervisor of a violating party may be liable for that party’s
note, as neither Howell nor Zach recalled that Rhys’s name        violation of a third person ’s constitutional rights, if the supervisor
came up in the conversation in Howell’s office.                   “encouraged the specific incident of misconduct or in some other way
                                                                  directly participated in it.” Bellamy v. Bradley, 729 F.2d 416 , 421 (6th
                                                                  Cir. 198 4). It is not disputed that Stevens “at least implicitly authorized,
                                                                  approved or knowingly acquiesced” in the detention of bo th students. Id.
Nos. 02-3200/3207           Williams et al. v. Cambridge       33    34     Williams et al. v. Cambridge        Nos. 02-3200/3207
                                      Bd. of Educ. et al.                   Bd. of Educ. et al.

perspective at the time of the arrest so as to avoid the effect of   only thirdhand (Hayes spoke with Howell about Kayla’s note,
hindsight bias. Klein v. Long, 275 F.3d 544, 550 (6th Cir.           which recounted the alleged conversation with Zach from the
2001). The arresting officer does not need to demonstrate that       night before, during which Rhys’s name was briefly
prima facie proof exists before arresting a suspect, but the         mentioned). Hayes did nothing further to investigate Rhys’s
officer’s underlying motivation for the arrest must be based         involvement, nor did Stevens order him to do so. Hayes did
on something more than mere suspicion. See United States v.          not speak to the girls, nor did he confirm Rhys’s involvement
Bennett, 905 F.2d 931, 934 (6th Cir. 1990).                          in the threat. While the girls did believe that Zach had
                                                                     personally indicated the veracity of his threat, no comparable
   Even though an officer does not have to search for                evidence existed as to Rhys. The only evidence linking Rhys
balancing evidence after establishing that probable cause            to the threat was Kayla’s note, which Hayes never saw, and
existed, an officer must consider all evidence, including            Kayla’s statements, which Hayes never took. Both of these
exculpatory evidence, before making a probable cause                 were tangential pieces of evidence, as Kayla never actually
determination. Officers cannot make “hasty, unsubstantiated          spoke with Rhys, a fact that Hayes never uncovered.
arrests with impunity.” Ahlers v. Schebil, 188 F.3d 365, 371
(6th Cir. 1999). Nor can they “simply turn a blind eye                 One could conclude that it was impossible for Stevens to
towards potentially exculpatory evidence known to them.”             believe that probable cause existed based upon the extremely
Id. at 372. Furthermore, there can be no probable cause for an       limited evidence gathered by Hayes, who had neglected to
arrest when it is based upon an officer’s reliance on vague          speak with or observe the accused, to test the allegations of
information from a source of untested reliability. Wong Sun          the principal witnesses, or to investigate Rhys’s involvement
v. United States, 371 U.S. 471, 482 (1963). In general, the          more than superficially. Hayes relied on hearsay information
question of probable cause is one for the jury, unless it is clear   about a student who was not even in attendance in school and
that only one reasonable determination is possible. Crockett         whose name became intertwined in this web of events only
v. Cumberland College, 316 F.3d 571, 581 (6th Cir. 2003).            because of Kayla’s note. Hayes then relayed this data to
                                                                     Stevens. From that limited information, Stevens authorized
  1.   Rhys’s § 1983 Fourth Amendment Claim Against                  a detention. As the Supreme Court has said, there can be no
       Stevens                                                       probable cause for an arrest where it is based upon an
                                                                     officer’s reliance on vague information from a source of
  Considering all available evidence and inferences from that        untested reliability.     Wong Sun, 371 U.S. at 482.
evidence in the light most favorable to Rhys, a reasonable           Consequently, I believe that there is a genuine issue of
jury could conclude that the facts and circumstances of which        material fact concerning whether Stevens had probable cause
Stevens was aware did not justify Rhys’s arrest because              to order the arrest of Rhys.
Stevens relied blindly upon Hayes’s recommendations,
without confirming that Hayes had tested the allegations of            2.    Zach’s § 1983/Fourth Amendment Claim Against
the three students, investigated the incident beyond accepting               Hayes and Stevens
Howell’s version of the events, or even spoken with Rhys.
Compare Criss, 867 F.2d at 262; Ahlers, 188 F.3d at 372.               The circumstances surrounding Zach’s arrest undoubtedly
When Hayes called Stevens, Rhys was not at school, and               present a closer call, but ultimately I believe that the district
Hayes’s knowledge of Rhys’s potential involvement came
Nos. 02-3200/3207             Williams et al. v. Cambridge         35    36    Williams et al. v. Cambridge          Nos. 02-3200/3207
                                        Bd. of Educ. et al.                    Bd. of Educ. et al.

court’s grant of summary judgment was in error.6 Much of                   While Howell testified that Zach admitted making threats
the same rationale that supports my reasoning regarding                  against Kayla, but that Zach was only “joking around” in
Rhys’s claim against Stevens applies here. Hayes arrived at              making such intimidations, Zach denies ever having made
the school mistakenly believing that the school was handling             such threats. The existence of this factual dispute highlights
an impending bomb threat, a misunderstanding that he                     two problems with the majority’s holding. First, Zach
conveyed to Stevens. Relying solely on Howell’s own                      disputes that he ever admitted threatening Kayla. Zach told
limited investigation and Howell’s belief that the girls were            Howell that in his conversation with Kayla he merely
“reputable and believable,” Hayes performed no additional                recounted the details of an innocuous conversation with
investigation, foregoing an opportunity to assess for himself            Rhys’s mother. In his deposition, Zach declared that he did
the girls’ credibility and to discover that at least one of the          not confirm the veracity of the ripped note’s contents to
girls had a reputation for exaggeration.                                 Howell. It is not for this court to decide whether Zach or
                                                                         Howell is more believable; rather, we must assume that
   A sharp difference between Zach’s and Rhys’s arrests is               Zach’s story is true for the purposes of reviewing the district
that Hayes did actually speak with Zach. Hayes had an                    court’s grant of summary judgment. Second, even if Zach did
opportunity to assess Zach’s behavior and his credibility, but           make such an admission, there is no evidence that Hayes
Hayes declined to hear Zach’s recounting of events, mainly               heard it, and thus it could not have informed his probable
out of a belief that this would protect Zach. This deprived              cause determination. As the arresting officer, it is Hayes’s
Hayes of the ability to make a grounded determination that he            probable cause calculus, and not Howell’s, with which we
had probable cause to arrest Zach. I do not endorse a                    should be concerned. The majority appears to focus on
wholesale rule that law enforcement officials investigating a            Howell’s determination of the trustworthiness of the three
crime or a threat of a crime must always speak with the                  girls, but it is Hayes’s probable cause determination, not
alleged perpetrator before determining that probable cause               Howell’s, that is the focus of this case. Neither Howell nor
exists, particularly when sufficient inculpatory evidence is             Hayes suggest that Zach admitted to having made the threats
apparent to the arresting officer. See Klein v. Long, 275 F.3d           in Hayes’s presence or that Howell told Hayes about the
544, 551 (6th Cir. 2001) (holding that officers had probable             supposed “confession” before Hayes decided to arrest Zach.
cause to arrest without questioning the suspect when officers
responded to a domestic violence 911 call and immediately                   There is no doubt that Hayes was faced with a difficult and
saw a visibly upset and bleeding woman who told the officers             delicate choice. He arrived at the school and was told by
that her husband had physically harmed her). Nonetheless,                Vice-Principal Howell that Zach, who had a history of prior,
when sufficient inculpatory evidence is not immediately                  albeit nonviolent, juvenile delinquency, had threatened
obvious, an arresting officer has done little to investigate the         several students two days after the Columbine disaster.
threats allegedly made by the accused, and the officer has not           However, Hayes, as a probation officer, had little experience
spoken with the principal accusers, the determination of                 in investigating crimes or potential crimes. See Hayes Dep.
probable cause is undermined.                                            at 25 (“We don’t normally investigate things. We are asked
                                                                         to act on an emergency basis . . . . That’s why I wanted to see
                                                                         what these statements said, to see if it was, you know,
    6
      For simplicity’s sake, Stevens and Hayes are grouped together in   possibly believable, and then we would call on law
this discussion, because both are liable for H ayes’s actions.           enforcement to investigate it . . . .”); see also United States v.
Nos. 02-3200/3207          Williams et al. v. Cambridge      37    38   Williams et al. v. Cambridge         Nos. 02-3200/3207
                                     Bd. of Educ. et al.                Bd. of Educ. et al.

Guzman, 75 F.3d 1090, 1096 (6th Cir.), cert. denied, 519 U.S.      claimed that her high school violated her Fourth Amendment
906 (1996) (“Law enforcement officers naturally reach              rights by strip searching her without probable cause as part of
conclusions based on their training and experience.”). He did      an investigation into allegations that she had been consuming
not ask Howell to describe in more depth the chain of events       drugs at the school. Id. at 882. A fellow student first alerted
that led to Zach’s emergency removal. He did not inquire of        the principal to the problem by claiming that she had
Howell about the bases for Howell’s determination that the         witnessed the plaintiff and a friend ingesting drugs in class.
girls were telling the truth. He did not interview any of the      The principal verified that the accusing student had no
students involved, either the girls or Zach, to make his own       animosity towards the plaintiff, ruling out any ulterior
assessment of their reliability. He did not investigate whether    motives of the accuser, and then launched a multiday
Zach even had access to weapons that would allow him to            investigation of the plaintiff. He approached several of the
carry through the alleged threat. Hayes did not make another       plaintiff’s teachers, who corroborated her strange behavior
attempt to contact Zach’s parents or to keep Zach at the           and reported a note that the plaintiff wrote in which she
school until his parents could be reached, despite the fact that   referred to drug use. The principal also collected information
there was no suggestion that Zach would have engaged in any        from the school’s guidance counselor, the plaintiff’s aunt, and
violence waiting for his parents at the school. This was not a     the friend’s father, all of whom expressed concern that both
situation in which Howell or another member of his staff           students may have been taking drugs. The principal acted
observed Zach make a threat or commit any act of violence or       only when the student who first made the allegation again
in which multiple warning signs about Zach’s behavior and          approached him and complained for the second time that the
history made his alleged threat more likely. By analogy, it        plaintiff was ingesting drugs in class. Id. at 883.
would surprise the reasonable person if the police could have
probable cause to arrest him or her based solely upon hearsay,       We held that reasonable suspicion — the standard set forth
where no observable evidence supported an allegation of            in New Jersey v. T.L.O. — did exist for the strip search in
wrongdoing and the police failed to question either the            Williams. Based upon T.L.O.’s analogy to the reasonable-
accuser or the accused, but instead relied on the statement of     suspicion standard set forth in Terry v. Ohio, 392 U.S. 1
a third party to whom the accuser recounted the hearsay.           (1968), we wrote, “We can correlate the allegations of a
                                                                   student, implicating a fellow student in unlawful activity, to
   Our decision in Williams v. Ellington, 936 F.2d 881 (6th        the case of an informant’s tip,” which by itself meets the
Cir. 1991), provides some contrast about the level of              threshold for reasonable suspicion. Williams, 936 F.2d at
investigation that must take place before school officials can     888. Yet, when “there is concern that students will be
act, although the legal question in Williams concerned             motivated by malice and falsely implicate other students in
probable cause to search as opposed to probable cause to           wrongdoing, that type of situation would be analogous to [an]
arrest. See New Jersey v. T.L.O., 469 U.S. 325, 341-42             anonymous tip,” which does not establish reasonable
(1985) (establishing that a student search “does not require       suspicion in the absence of further investigation. Id. at 888-
strict adherence to the requirement that searches be based on      89. We upheld the lower court’s dismissal of the plaintiff’s
probable cause” and stating that a search will satisfy a           suit in Williams because in addition to the complaining
“reasonableness” requirement “when there are reasonable            student’s “tip,” which the principal determined was not borne
grounds for suspecting that the search will turn up evidence”      of malice, the principal uncovered strong evidence during his
of an illegality). In Williams, the plaintiff, a teenage girl,
Nos. 02-3200/3207               Williams et al. v. Cambridge           39     40       Williams et al. v. Cambridge              Nos. 02-3200/3207
                                          Bd. of Educ. et al.                          Bd. of Educ. et al.

ensuing investigation, including the suspicions of the                        B. Fourteenth Amendment Claims
plaintiff’s family that she was using drugs.
                                                                                 The majority also errs in its determination that summary
   Juxtaposing the events in Williams with the facts of this                  judgment was proper as to the § 1983 Fourteenth Amendment
case demonstrates the insufficiency of the investigation of                   claims.     The Fourteenth Amendment’s guarantee of
Zach’s threat. Both Howell and Hayes satisfied themselves                     procedural due process requires that, for a suspension of no
that neither Kayla nor the other girls leveled these accusations              more than ten days, a school administration give a student
against Zach out of malice; accordingly, Kayla’s allegations                  notice of the charge(s) against him, an explanation of the
may be best analogized to an informant’s tip. While these                     evidence underlying those charges, and an opportunity to
allegations may have created a reasonable suspicion for                       attend a hearing during which the student can present a
Howell or Hayes to search Zach for weapons, without further                   defense. Goss v. Lopez, 419 U.S. 565, 581 (1975); see also
investigation, they did not present “facts and circumstances                  Seal v. Morgan, 229 F.3d 567, 574 (6th Cir. 2000) (citing
. . . sufficient to warrant a prudent person, or one of                       Goss for principle that students cannot be suspended without
reasonable caution, in believing, in the circumstances shown,                 an opportunity for a hearing). In general, the hearing, which
that the suspect has committed, is committing, or is about to                 can be informal, should occur before the student is removed
commit an offense.” Criss, 867 F.2d at 262. Unlike the                        from the school, although this is not necessary for a procedure
principal in Williams, Hayes did not engage in any further                    to pass constitutional muster. Buchanan v. City of Bolivar, 99
investigation of Zach or his threats. Hayes did not necessarily               F.3d 1352, 1359 (6th Cir. 1996).8 The parties chiefly
need to spend days investigating the incident before
concluding that he had probable cause, but Hayes could have
conducted at least some minimal level of investigation in a                   violation involved a clearly established right of which a reasonable officer
short period of time that afternoon. Taking into account the                  would have known; and 3) whether the plaintiff adduced sufficient facts
totality of all the facts and circumstances of which Hayes was                to prove that the officer’s actions were unreaso nable in light of the
aware, there are enough factual disputes to permit a                          constitutional right. Feathers v. Aey, 319 F.3d 843, 848 (6th Cir. 2003).
                                                                              I do not think it can presently be determined whether Hayes and Stevens
reasonable jury to conclude that Hayes, and Stevens through                   are entitled to qualified immunity because “[s]ummary judgment is not
her supervisory role, violated Zach’s Fourth Amendment                        app ropriate if there is a genuine factual dispute relating to whether the
rights by arresting him without probable cause.7                              defendants committed acts that allegedly violated clearly established
                                                                              rights.” Dickerson v. McClellan, 101 F.3d 115 1, 11 58 (6th Cir. 19 96); see
                                                                              also Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001) (“Summary
                                                                              judgment is not ap propriate if there is a genuine factual dispute relating
    7                                                                         to whether the defendants committed acts that allegedly violated clearly
      Because I believe that Rhys’s and Zach’s Fourth Amendment claims
should proceed beyond the summary judgment stage, Hayes’s and                 established rights.”) (quotation omitted).
Stevens’s qualified immunity argum ents mu st be taken into acco unt.              8
Pub lic officers who perform discretionary functions “generally are                 Under Ohio state law, a school board m ay suspend any student up
shielded from liability for civil damages insofar as their conduct does not   to ten days, but it must give stud ents written notice of the inten tion to
violate clearly established statuto ry or co nstitutional rights of which a   suspend and m ust pro vide students with an opportunity to appear at an
reasonable person would have known.” Ha rlow v. Fitzgerald , 457 U.S.         informal hearing and challenge the reason for the intended suspension.
800, 818 (1982). The applicability of qualified immunity depends on: 1)       See Ohio Rev. Code § 3313.66(A)(1)-(2). The Cambridge Board of
whether the facts viewed in a light mo st favorable to the plaintiffs         Education established its own suspension and removal guidelines under
dem onstrate that a constitutional violation occurred; 2) whether the         the auspices of § 3313.66(A). Under these procedures, a student may be
Nos. 02-3200/3207               Williams et al. v. Cambridge            41     42   Williams et al. v. Cambridge        Nos. 02-3200/3207
                                          Bd. of Educ. et al.                       Bd. of Educ. et al.

disagree over whether either student actually was suspended                    fact become evident. The absence of any paperwork
and not whether either student received adequate notice. The                   regarding Rhys’s suspension does not conclusively suggest
defendants do not contest the lack of notice because they                      that no suspension existed, particularly given Howell’s
argue that the parents of Rhys and Zach voluntarily kept them                  inconsistent testimony regarding both the existence of
from school during the ten days they were allegedly                            suspension paperwork and his intent to suspend the two
suspended. Because I would hold that a genuine dispute of                      students. Furthermore, Rhys’s mother did not keep Rhys out
material fact exists regarding whether or not the school                       of school solely because she alone feared a backlash against
actually suspended the two students, I would reverse the                       Rhys; the principal, Mrs. Smith, advised her to keep Rhys out
district court.                                                                of school. It seems doubtful that the principal of the school
                                                                               would advocate a student missing ten days of school or even
  1. Rhys                                                                      tolerate a student missing such a long period of time in the
                                                                               absence of some formal or informal suspension.
   Taking the evidence in a light most favorable to Rhys,
summary judgment should not have been granted. The                               2. Zach
majority points to some pieces of evidence that cut against
Rhys’s claim. Rhys never received any paperwork regarding                         Zach presents even more evidence of a genuine factual
a suspension, a fact that Howell and Lodge latch onto as proof                 dispute regarding the existence of a suspension. Bobbi
that no suspension ever existed. Additionally, Rhys’s mother                   LaCross, his mother, never received official notice of the
stated that part of the reason for Rhys’s absence was her                      suspension, yet on April 26, Howell made Zach sign a paper
reluctance to expose him to any backlash from his peers.                       regarding the suspension and told LaCross “that Zach was
However, when one views the evidence in a light most                           going to be suspended; but if he was found not guilty, then
favorable to Rhys, as we must, genuine disputes of material                    the suspension would be canceled.” J.A. at 617 (LaCross
                                                                               Dep.).     LaCross asked Howell about appealing the
                                                                               suspension, and he responded that he would mail her the
                                                                               papers. After failing to receive the papers, LaCross called
suspended by the Superintendent or a principal for up to ten days so long      Lodge several times to complain; her conversations with him
as there is notice of and opportunity for a preliminary hearing before the
suspension is meted out. During this hea ring the student must have a “full
                                                                               suggested that Lodge had seen the suspension papers and was
opportunity” to state why he or she should not be suspended. However,          frustrated that LaCross had not obtained them yet. Upon
this preliminary hearing is no t required if “a clear and present danger       finally receiving the papers, long after the suspension period
exists.” W ithin one schoo l day after the suspension, the principal must      had ended, LaCross tried to appeal, only to be told that there
notify the student’s parents about the reason for the suspension and notify    was nothing to appeal because no suspension had ever issued.
them of their right to appeal. Then, a student may file a written appe al to
the Superintendent within five days. The Superintendent can upho ld the
                                                                               This sequence of events creates a factual dispute about
suspension, reduce it, or reverse it co mple tely, but if he chooses to        whether the school officials either suspended Rhys and Zach
maintain the suspension, the student then has the opportunity further to       without notice or constructively suspended them, by telling
appeal the suspension to the B oard o f Education within five days.            their parents that they were suspended, but not moving
     Additiona lly, for “emergency removal,” a principal must provide a        through the formal suspension process.
hearing concerning the removal “[a]s soon as practicable after a removal
in excess of twenty-four (24) clock hours but within three (3) school
days.” J.A. at 348 (Cam bridge Bd. of Educ . Procedures).
Nos. 02-3200/3207         Williams et al. v. Cambridge      43    44    Williams et al. v. Cambridge          Nos. 02-3200/3207
                                    Bd. of Educ. et al.                 Bd. of Educ. et al.

   The majority also reasons that summary judgment was            its analysis, that Howell’s testimony about Zach’s
proper because even assuming that a suspension existed, the       “confession” is an accurate description of what actually
school satisfied the Goss due process requirements by giving      occurred, but this presumption turns the summary judgment
Zach proper notice, an explanation of the evidence supporting     standard on its head; we must assume, for purposes of
the charge, and an opportunity for Zach to respond. Maj. Op.      summary judgment, that Zach’s story, not Howell’s, is the
at 20-22. The majority reaches this conclusion based upon         correct one. Zach claimed that Howell did not give him much
the brief conversation Zach and Howell had in Howell’s            of an opportunity to defend himself, because Hayes arrested
office shortly before Zach was arrested. I cannot concur for      Zach before he could fully explain. While an “informal give-
two reasons. First, whatever the limited notice and               and-take between students and disciplinarian,” Goss, 419 U.S.
opportunity for objection given to Zach, it occurred in the       at 584, may constitute enough process to satisfy Goss, the
context of Zach’s emergency removal, not his alleged              parties dispute precisely how much informal conversation
suspension. Howell questioned Zach to determine whether           occurred between Zach and Howell. It is the place of the jury,
Zach should be emergency removed from the school.                 and not this court, to reconcile these conflicting testimonies
Emergency removal is different than suspension; the former        regarding whether Zach had enough of an opportunity to
involves an immediate, limited duration expulsion from            defend himself to satisfy Goss. Consequently, I do not agree
school, whereas the latter results in a longer absence from       that the district court should have granted summary judgment
school. See J.A. at 348 (Cambridge Bd. of Educ. Procedures).      to the defendants.
While Howell may have given Zach the required process with
regard to the emergency removal, the emergency removal                                III. CONCLUSION
reached its end point before Zach learned of his ten-day
suspension. Assuming, as we must, that Howell actually              The issue presented to this court is not whether Rhys and
suspended Zach conditioned upon the result of Zach’s trial,       Zach should ultimately prevail on the merits in their action
Howell afforded Zach no opportunity to review the evidence        against the defendants. The issue is whether, taking all the
or respond to the charges that prompted the ten-day               evidence in the record and the inferences from that evidence
suspension. The purposes of Goss would be defeated if a           in the light most favorable to Rhys and Zach, genuine
school were permitted to institute multiple suspension            disputes of material fact exist that would permit a reasonable
proceedings against a student, even if based upon the same        jury to find in their favor. Whereas the majority assumes
incident, but only allowed the student to defend him or herself   facts to be true that are actually disputed, I believe that
once.                                                             genuine issues of material fact surround Rhys’s Fourth
                                                                  Amendment claim against Stevens, Zach’s Fourth
   Second, there is a factual dispute over how much of an         Amendment claims against both Hayes and Stevens, and both
opportunity Zach had to respond to the charges and evidence       students’ Fourteenth Amendment claims against Howell and
brought against him in the emergency removal “proceeding.”        Lodge. The district court thus erred in granting the
While Howell suggests that Zach had a chance to respond and       defendants’ motion for summary judgment. The school,
admitted to making threats, Zach presents a completely            police, and probation officials faced excruciatingly difficult
different recollection of the events of that afternoon. Zach      decisions amidst the fear-drenched penumbra of Columbine,
stated in his deposition that he denied ever making the threats   but in the presence of genuine issues of material fact, it is the
to Kayla. The majority again assumes, as it does throughout       task of the fact-finder to evaluate the significance of these
Nos. 02-3200/3207         Williams et al. v. Cambridge    45
                                    Bd. of Educ. et al.

contextual factors to the determination of probable cause and
the decision to suspend the students. For these reasons, I
respectfully dissent.